Citation Nr: 1536881	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral knee disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left ankle disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for a left foot disability, as secondary to bilateral knee disability or left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which declined to reopen the Veteran's claims for service connection for a bilateral knee disability and for a left ankle disability, and denied the claim for service connection for a left foot disability.  

In May 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of service connection for a bilateral knee disability, left ankle disability, and left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2006 rating decision that denied service connection for a bilateral knee disability was not timely appealed and is final.  

2.  Some of the evidence received since the June 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.  

3.  The June 2006 rating decision that denied service connection for a left ankle disability was not timely appealed and is final.  

4.  Some of the evidence received since the June 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  New and material evidence has been received to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claims for service connection for a bilateral knee disability and a left ankle disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations for these issues.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a bilateral knee disability and left ankle disability was originally denied by a rating decision in June 2006.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  The RO denied the claims because there was no evidence of current disabilities.    

In June 2012, the Veteran filed his request to reopen the claims for service connection for a bilateral knee disability and left ankle disability.  In the March 2013 rating decision on appeal, the RO declined to reopen the Veteran's claims.          

The evidence received subsequent to the June 2006 rating decision includes, in relevant part, May 2015 hearing testimony and private medical records dated from January 2014 to May 2015.  

As pertinent here, in a May 2015 private medical record, the Veteran's treating physician indicated that the Veteran had experienced bilateral knee and left ankle problems for years due to being in the military when they were first issues.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the May 2015 medical report constitutes evidence suggesting that the Veteran's bilateral knee and left ankle problems may be related to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a bilateral knee disability and left ankle disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a bilateral knee disability, a left ankle disability, and a left foot disability.  

Regarding the bilateral knee disability and left ankle disability, the Veteran contends that these disabilities are related to his period of service.  Service treatment records show that in August 1984, the Veteran was treated for a left ankle sprain.  He was also treated for possible right chondromalacia in February 1986 and right knee pain in July 1986.  On separation examination in June 1990, the Veteran reported swollen or painful joints, cramps in his legs, "trick" or locked knee, and foot trouble.  Specifically, he indicated that his knees were painful for several days at a time, episodically, that he experienced occasional nocturnal leg cramps, and that his knees would occasionally "give out" when painful.  He also reported that he had sprained his ankle while in recruit training and that his ankle would occasionally swell up.  Post-service private medical records dated from January 2014 to May 2015 show that the Veteran received treatment for left ankle and bilateral knee problems.  The physician indicated that the Veteran had experienced bilateral knee and left ankle problems for years due to being in the military when they were first issues.  Given the above, the Veteran should now be afforded an appropriate VA examination with medical opinions concerning whether the Veteran's bilateral knee disability and left ankle disability arose during service or are otherwise related to any incidents of service, including his in-service treatment for right chondromalacia and left ankle sprain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the left foot disability, the Veteran contends that his left foot disability is secondary to his bilateral knee disability and left ankle disability.  A January 2014 private medical report indicates that the Veteran was having issues with walking on his left ankle appropriately and that it was causing more pain in the foot due to changing gait.  Given the above, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's left foot disability is due to or aggravated by his bilateral knee disability or left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Board notes that during his May 2015 hearing, the Veteran reported that he received treatment for his knee, ankle, and foot disabilities from a private provider, Dr. Allison B. Mailliard.  The Veteran submitted private medical records from this provider dated from January 2014 to May 2015.  While these records show that the Veteran received treatment for bilateral knee, left ankle, and left foot problems, much of the relevant portions of the medical records have been redacted, including whether the Veteran has current diagnoses of bilateral knee, left ankle, or left foot disabilities.  Therefore, the Board should attempt to obtain these private medical records in their entirety, as they may be helpful in adjudicating the Veteran's claims.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral knee disability, left ankle disability, and left foot disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, the Veteran should be requested to fill out an authorization form for Dr. Allison B. Mailliard.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current bilateral knee disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any bilateral knee disability that is due to his period of service, to include treatment for possible right chondromalacia in February 1986 and for right knee pain in July 1986.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current left ankle disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any left ankle disability that is due to his period of service, to include treatment for a left ankle sprain in August 1984.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any left foot disability that is related to his bilateral knee disability or left ankle disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following: 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability is due to the bilateral knee disability or left ankle disability.  

b)  If not due to the bilateral knee disability or left ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the bilateral knee disability or left ankle disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.     

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


